Exhibit 10.7

 

DEERFIELD CAPITAL CORP.

 

--------------------------------------------------------------------------------

 

2010 STOCK OPTION AND INCENTIVE PLAN

 

SECTION 1.  GENERAL PURPOSE OF THE PLAN; DEFINITIONS

 

The name of the plan is the Deerfield Capital Corp. 2010 Stock Option and
Incentive Plan (the “Plan”).  The purpose of the Plan is to encourage and enable
the officers, employees, Non-Employee Directors and other key persons and
entities (including Consultants and prospective employees) providing services to
Deerfield Capital Corp. (the “Company”) and its Subsidiaries upon whose
judgment, initiative and efforts the Company largely depends for the successful
conduct of its business to acquire a proprietary interest in the Company.  It is
anticipated that providing such persons and entities with a direct stake in the
Company’s welfare will assure a closer identification of their interests with
those of the Company and its stockholders, thereby stimulating their efforts on
the Company’s behalf and strengthening their desire to remain with the Company.

 

The following terms shall be defined as set forth below:

 

“Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.

 

“Administrator” means either the Board or the compensation committee of the
Board or a similar committee performing the functions of the compensation
committee and which is comprised of not less than two Non-Employee Directors. 
To the extent that an Award is intended to constitute “qualified
performance-based compensation” within the meaning of the regulations
promulgated under Section 162(m) of the Code, the Administrator shall consist of
two or more members, each of whom is an Outside Director.

 

“Award” or “Awards,” except where referring to a particular category of grant
under the Plan, shall include Incentive Stock Options, Non-Qualified Stock
Options, Stock Appreciation Rights, Restricted Stock Units, Restricted Stock
Awards, Unrestricted Stock Awards, Cash-Based Awards, Performance Share Awards
and Dividend Equivalent Rights.

 

“Award Certificate” means a written or electronic document setting forth the
terms and provisions applicable to an Award granted under the Plan.  Each Award
Certificate is subject to the terms and conditions of the Plan.

 

“Board” means the Board of Directors of the Company.

 

“Cash-Based Award” means an Award entitling the recipient to receive a
cash-denominated payment.

 

--------------------------------------------------------------------------------


 

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
Code, and related rules, regulations and interpretations.

 

“Consultant” means any natural person or entity that provides bona fide services
to the Company or any Subsidiary as a consultant or advisor.

 

“Covered Employee” means an employee designated by the Company as a potential
“Covered Employee” within the meaning of Section 162(m) of the Code.

 

“Director” means a member of the Board who is not also an employee of the
Company or any Subsidiary.

 

“Dividend Equivalent Right” means an Award entitling the grantee to receive
credits based on cash dividends that would have been paid on the shares of Stock
specified in the Dividend Equivalent Right (or other award to which it relates)
if such shares had been issued to and held by the grantee.

 

“Effective Date” means the date on which the Plan is approved by stockholders as
set forth in Section 22.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.

 

“Fair Market Value” of the Stock on any given date means the fair market value
of the Stock determined in good faith by the Administrator and in accordance
with Section 409A; provided, however, that if the Stock is admitted to quotation
on the National Association of Securities Dealers Automated Quotation System
(“NASDAQ”), NASDAQ Capital Market or another national securities exchange, the
determination shall be made by reference to market quotations.  If there are no
market quotations for such date, the determination shall be made by reference to
the last date preceding such date for which there are market quotations.

 

“Incentive Stock Option” means any Stock Option designated and qualified as an
“incentive stock option” as defined in Section 422 of the Code.

 

“Non-Employee Director” means a member of the Board who is not also an employee
of the Company or any Subsidiary.

 

“Non-Qualified Stock Option” means any Stock Option that is not an Incentive
Stock Option.

 

“Option” or “Stock Option” means any option to purchase shares of Stock granted
pursuant to Section 5.

 

“Outside Director” means a member of the Board who is an “outside director”
within the meaning of Section 162(m) of the Code and the regulations promulgated
thereunder.

 

“Performance-Based Award” means any Restricted Stock Award, Restricted Stock
Units, Performance Share Award or Cash-Based Award granted to a Covered Employee
that is

 

2

--------------------------------------------------------------------------------


 

intended to qualify as “performance-based compensation” under Section 162(m) of
the Code and the regulations promulgated thereunder.

 

“Performance Criteria” means the criteria that the Administrator selects for
purposes of establishing the Performance Goal or Performance Goals for an
individual for a Performance Cycle.  The Performance Criteria (which shall be
applicable to the organizational level specified by the Administrator,
including, but not limited to, the Company or a unit, division, group, or
Subsidiary of the Company) that will be used to establish Performance Goals are
limited to the following:  (i) earnings before interest, taxes, depreciation and
amortization, (ii) net income (loss) (either before or after interest, taxes,
depreciation and/or amortization), (iii) changes in the market price of the
Stock, (iv) economic value-added, (v) funds from operations or similar measure,
(vi) sales or revenue, (vii) acquisitions or strategic transactions,
(viii) operating income (loss), (ix) cash flow (including, but not limited to,
operating cash flow and free cash flow), (x) return on capital, assets, equity,
investment or assets under management, (xi) stockholder returns, (xii) return on
sales, (xiii) gross or net profit levels, (xiv) productivity, (xv) expense,
(xvi) margins, (xvii) operating efficiency, (xviii) customer satisfaction,
(xix) working capital, (xx) earnings (loss) per share of Stock, (xxi) sales,
(xxii) market share, (xxiii) number of customers, (xxiv) REIT taxable income,
(xxv) cash dividends per share, (xxvi) book value, (xxvii) ratio of pre-tax net
income to gross income, (xxviii) assets under investment management,
(xxix) investment management fees, and (xxx) new originations of assets, any of
which may be measured either in absolute terms or as compared to any incremental
increase or as compared to results of a peer group.

 

“Performance Cycle” means one or more periods of time, which may be of varying
and overlapping durations, as the Administrator may select, over which the
attainment of one or more Performance Criteria will be measured for the purpose
of determining a grantee’s right to and the payment of a Restricted Stock Award,
Restricted Stock Units, Performance Share Award or Cash-Based Award. Each such
period shall not be less than either (i) twelve (12) months or (ii) nine
(9) months within the 2011 calendar year.

 

“Performance Goals” means, for a Performance Cycle, the specific goals
established in writing by the Administrator for a Performance Cycle based upon
the Performance Criteria.

 

“Performance Share Award” means an Award entitling the recipient to acquire
shares of Stock upon the attainment of specified Performance Goals.

 

“Restricted Stock Award” means an Award entitling the recipient to acquire, at
such purchase price (which may be zero) as determined by the Administrator,
shares of Stock subject to such restrictions and conditions as the Administrator
may determine at the time of grant.

 

“Restricted Stock Units” means an Award of phantom stock units to a grantee.

 

“Sale Event” shall mean (i) the sale of all or substantially all of the assets
of the Company on a consolidated basis to an unrelated person or entity, (ii) a
merger, reorganization or consolidation pursuant to which the holders of the
Company’s outstanding voting power immediately prior to such transaction do not
own a majority of the outstanding voting power of the resulting or successor
entity (or its ultimate parent, if applicable) immediately upon

 

3

--------------------------------------------------------------------------------


 

completion of such transaction, (iii) the sale of all of the Stock of the
Company to an unrelated person or entity, or (iv) any other transaction in which
the owners of the Company’s outstanding voting power prior to such transaction
do not own at least a majority of the outstanding voting power of the Company or
any successor entity immediately upon completion of the transaction other than
as a result of the acquisition of securities directly from the Company.

 

“Sale Price” means the value as determined by the Administrator of the
consideration payable, or otherwise to be received by stockholders, per share of
Stock pursuant to a Sale Event.

 

“Section 409A” means Section 409A of the Code and the regulations and other
guidance promulgated thereunder.

 

“Stock” means the Common Stock, par value $0.001 per share, of the Company,
subject to adjustments pursuant to Section 3.

 

“Stock Appreciation Right” means an Award entitling the recipient to receive
shares of Stock or cash, as determined by the Administrator, having a value
equal to the excess of the Fair Market Value of the Stock on the date of
exercise over the exercise price of the Stock Appreciation Right multiplied by
the number of shares of Stock with respect to which the Stock Appreciation Right
shall have been exercised.

 

“Subsidiary” means any corporation or other entity (other than the Company) in
which the Company has at least a fifty percent (50%) interest, either directly
or indirectly.

 

“Ten Percent Owner” means an employee who owns or is deemed to own (by reason of
the attribution rules of Section 424(d) of the Code) more than ten percent (10%)
of the combined voting power of all classes of stock of the Company or any
parent or subsidiary corporation.

 

“Unrestricted Stock Award” means an Award of shares of Stock free of any
restrictions.

 

SECTION 2.  ADMINISTRATION OF PLAN; ADMINISTRATOR AUTHORITY TO SELECT GRANTEES
AND DETERMINE AWARDS

 

(a)           Administration of Plan.  The Plan shall be administered by the
Administrator; provided that the amount, timing and terms of the grants of
Awards to persons who are subject to the reporting and other provisions of
Section 16 of the Exchange Act shall be determined by (i) the Board or (ii) a
committee of the Board of not less than two (2) members that is comprised solely
of Non-Employee Directors who meet the conditions set forth in
Rule 16b-3(b)(3) promulgated under the Exchange Act (and for such purposes, the
Board or such committee shall be deemed the “Administrator” hereunder).

 

(b)           Powers of Administrator.  The Administrator shall have the power
and authority to grant Awards consistent with the terms of the Plan, including
the power and authority:

 

(i)            to select the individuals to whom Awards may from time to time be
granted;

 

4

--------------------------------------------------------------------------------


 

(ii)           to determine the time or times of grant, and the extent, if any,
of Incentive Stock Options, Non-Qualified Stock Options, Stock Appreciation
Rights, Restricted Stock Awards, Restricted Stock Units, Unrestricted Stock
Awards, Cash-Based Awards, Performance Share Awards and Dividend Equivalent
Rights, or any combination of the foregoing, granted to any one or more
grantees;

 

(iii)          to determine the number of shares of Stock to be covered by any
Award;

 

(iv)          to determine and modify from time to time the terms and
conditions, including restrictions, not inconsistent with the terms of the Plan,
of any Award, which terms and conditions may differ among individual Awards and
grantees, and to approve the forms of Award Certificates;

 

(v)           to accelerate at any time the exercisability or vesting of all or
any portion of any Award;

 

(vi)          subject to the provisions of Section 5(b) and Section 409A, to
extend at any time the period in which Stock Options may be exercised; and

 

(vii)         at any time to adopt, alter and repeal such rules, guidelines and
practices for administration of the Plan and for its own acts and proceedings as
it shall deem advisable; to interpret the terms and provisions of the Plan and
any Award (including related written instruments); to make all determinations it
deems advisable for the administration of the Plan; to decide all disputes
arising in connection with the Plan; and to otherwise supervise the
administration of the Plan.

 

All decisions and interpretations of the Administrator shall be binding on all
persons, including the Company and Plan grantees.

 

(c)           Delegation of Authority to Grant Options. Subject to applicable
law, the Administrator, in its discretion, may delegate to any one or more
executive officers of the Company, as a single member committee, all or part of
the Administrator’s authority and duties with respect to the granting of Options
to individuals who are (i) not subject to the reporting and other provisions of
Section 16 of the Exchange Act and (ii) not Covered Employees.  Any such
delegation by the Administrator shall include a limitation as to the amount of
Options that may be granted during the period of the delegation and shall
contain guidelines as to the determination of the exercise price and the vesting
criteria.  The Administrator may revoke or amend the terms of a delegation at
any time but such action shall not invalidate any prior actions of the
Administrator’s delegate or delegates that were consistent with the terms of the
Plan. Any delegation pursuant to this Section 2(c) shall automatically
terminate, without any additional action by the Administrator, at such time as
the executive officers of the Company cease to serve as executive officers.

 

(d)           Award Certificate.  Awards under the Plan shall be evidenced by
Award Certificates that set forth the terms, conditions and limitations for each
Award which may include, without limitation, the term of an Award and the
provisions applicable in the event employment or service terminates.

 

5

--------------------------------------------------------------------------------


 

(e)           Indemnification.  Neither the Board nor the Administrator, nor any
member of either or any delegate thereof, shall be liable for any act, omission,
interpretation, construction or determination made in good faith in connection
with the Plan, and the members of the Board and the Administrator (and any
delegate thereof) shall be entitled in all cases to indemnification and
reimbursement by the Company in respect of any claim, loss, damage or expense
(including, without limitation, reasonable attorneys’ fees) arising or resulting
therefrom to the fullest extent permitted by law and/or under the Company’s
articles or bylaws or any directors’ and officers’ liability insurance coverage
which may be in effect from time to time and/or any indemnification agreement
between such individual and the Company.

 

(f)            Foreign Award Recipients.  Notwithstanding any provision of the
Plan to the contrary, in order to comply with the laws in other countries in
which the Company and its Subsidiaries operate or have employees or other
individuals eligible for Awards, the Administrator, in its sole discretion,
shall have the power and authority to: (i) determine which Subsidiaries shall be
covered by the Plan; (ii) determine which individuals outside the United States
are eligible to participate in the Plan; (iii) modify the terms and conditions
of any Award granted to individuals outside the United States to comply with
applicable foreign laws; (iv) establish subplans and modify exercise procedures
and other terms and procedures, to the extent the Administrator determines such
actions to be necessary or advisable (and such subplans and/or modifications
shall be attached to this Plan as appendices); provided, however, that no such
subplans and/or modifications shall increase the share limitations contained in
Section 3(a) hereof; and (v) take any action, before or after an Award is made,
that the Administrator determines to be necessary or advisable to obtain
approval or comply with any local governmental regulatory exemptions or
approvals.  Notwithstanding the foregoing, the Administrator may not take any
actions hereunder, and no Awards shall be granted, that would violate the
Exchange Act or any other applicable United States securities law, the Code, or
any other applicable United States governing statute or law.

 

SECTION 3.  STOCK ISSUABLE UNDER THE PLAN; MERGERS; SUBSTITUTION

 

(a)           Stock Issuable.  The maximum number of shares of Stock reserved
and available for issuance under the Plan shall be [        ] shares,(1) subject
to adjustment as provided in this Section 3. For purposes of this limitation,
the shares of Stock underlying any Awards that are forfeited, canceled, held
back upon exercise of an Option or settlement of an Award to cover the exercise
price or tax withholding, reacquired by the Company prior to vesting, satisfied
without the issuance of Stock or otherwise terminated (other than by exercise)
shall be added back to the shares of Stock available for issuance under the
Plan.  Subject to such overall limitations, shares of Stock may be issued up to
such maximum number pursuant to any type or types of Award; provided, however,
that Stock Options or Stock Appreciation Rights with respect to no more than
[          ](2) shares of Stock may be granted to any one individual grantee
during any one calendar year period and no more than [          ](3) shares of
the Stock may be issued in the form of

 

--------------------------------------------------------------------------------

(1) NTD: To equal 12.5% of the outstanding stock.

(2) NTD: To equal 12.5% of the outstanding stock.

(3) NTD: To equal 12.5% of the outstanding stock.

 

6

--------------------------------------------------------------------------------


 

Incentive Stock Options.  The shares available for issuance under the Plan may
be authorized but unissued shares of Stock or shares of Stock reacquired by the
Company.

 

(b)           Changes in Stock.  Subject to Section 3(c) hereof, in the event of
any corporate event or transaction involving the Company or a Subsidiary such as
a merger, consolidation, reorganization, recapitalization, reclassification,
stock dividend, stock split, reverse stock split, exchange of shares, spin-off,
extraordinary cash dividend or other similar change in capital structure or
similar corporate event or transaction, the Administrator shall, to prevent
dilution or enlargement of participant’s rights under the Plan, in its sole
discretion, make an appropriate or proportionate adjustment in (i) the maximum
number and kind of shares or other securities reserved for issuance under the
Plan, including the maximum number of shares that may be issued in the form of
Incentive Stock Options, (ii) the number of Stock Options or Stock Appreciation
Rights that can be granted to any one individual grantee and the maximum number
of shares that may be granted under a Performance-Based Award, (iii) the number
and kind of shares or other securities subject to any then outstanding Awards
under the Plan, (iv) the repurchase price, if any, per share subject to each
outstanding Restricted Stock Award, and (v) the exercise price for each share
subject to any then outstanding Stock Options and Stock Appreciation Rights
under the Plan, without changing the aggregate exercise price (i.e., the
exercise price multiplied by the number of Stock Options and Stock Appreciation
Rights) as to which such Stock Options and Stock Appreciation Rights remain
exercisable.  The adjustment by the Administrator shall be final, binding and
conclusive.  No fractional shares of Stock shall be issued under the Plan
resulting from any such adjustment, but the Administrator in its discretion may
make a cash payment in lieu of fractional shares.

 

(c)           Sale Event.  Upon the occurrence of a Sale Event after the
Effective Date, unless otherwise specifically prohibited under applicable laws
or by the rules and regulations of any governing governmental agencies or
national securities exchanges, or unless the Administrator shall determine
otherwise in the Award Certificate, the Administrator is authorized (but not
obligated) to make adjustments in the terms and conditions of outstanding
Awards, including without limitation the following (or any combination
thereof):  (a) continuation or assumption of such outstanding Awards under the
Plan by the Company (if it is the surviving company or corporation) or by the
surviving company or corporation or its parent; (b) substitution by the
surviving company or corporation or its parent of awards with substantially the
same terms for outstanding Awards (excluding the consideration payable upon
settlement of the Awards); (c) accelerated exercisability, vesting and/or lapse
of restrictions under outstanding Awards immediately prior to the occurrence of
such event; (d) upon written notice, provide that any outstanding Awards must be
exercised, to the extent then exercisable, during a reasonable period of time
immediately prior to the scheduled consummation of the event or such other
period as determined by the Administrator (contingent upon the consummation of
the event), and at the end of such period, such Awards shall terminate to the
extent not so exercised within the relevant period; (e) cancellation of all or
any portion of outstanding Awards for fair value (in the form of cash, shares,
other property or any combination thereof) as determined in the sole discretion
of the Administrator and which value may be zero, provided, that, in the case of
Stock Options and Stock Appreciation Rights or similar Awards, the fair value
may equal the excess, if any, of the value of the consideration to be paid in
the Sale Event transaction to holders of the same number of shares subject to
such Awards (or, if no such consideration is paid, Fair Market Value of the
Shares subject to such outstanding Awards or portion thereof being canceled)
over the aggregate

 

7

--------------------------------------------------------------------------------


 

exercise price, with respect to such Awards or portion thereof being canceled,
or if no such excess, zero; and (f) cancellation of all or any portion of
outstanding unvested and/or unexercisable Awards for no consideration.

 

(d)           Substitute Awards.  The Administrator may grant Awards under the
Plan in substitution for stock and stock based awards held by employees,
directors or other key persons of another corporation in connection with the
merger or consolidation of the employing corporation with the Company or a
Subsidiary or the acquisition by the Company or a Subsidiary of property or
stock of the employing corporation. The Administrator may direct that the
substitute awards be granted on such terms and conditions as the Administrator
considers appropriate in the circumstances.  Any substitute Awards granted under
the Plan shall not count against the share limitation set forth in Section 3(a).

 

SECTION 4.  ELIGIBILITY

 

Grantees under the Plan will be such full or part-time officers and other
employees, Directors and key persons and entities (including Consultants and
prospective employees) providing services to the Company and its Subsidiaries as
are selected from time to time by the Administrator in its sole discretion.

 

SECTION 5.  STOCK OPTIONS

 

Any Stock Option granted under the Plan shall be in such form as the
Administrator may from time to time approve.

 

Stock Options granted under the Plan may be either Incentive Stock Options or
Non-Qualified Stock Options.  Incentive Stock Options may be granted only to
employees of the Company or any Subsidiary that is a “subsidiary corporation”
within the meaning of Section 424(f) of the Code.  To the extent that any Option
does not qualify as an Incentive Stock Option, it shall be deemed a
Non-Qualified Stock Option.

 

Stock Options granted pursuant to this Section 5 shall be subject to the
following terms and conditions and shall contain such additional terms and
conditions, not inconsistent with the terms of the Plan, as the Administrator
shall deem desirable.  If the Administrator so determines, Stock Options may be
granted in lieu of cash compensation at the optionee’s election, subject to such
terms and conditions as the Administrator may establish.

 

(a)           Exercise Price. The exercise price per share for the Stock covered
by a Stock Option granted pursuant to this Section 5 shall be determined by the
Administrator at the time of grant but shall not be less than one hundred
percent (100%) of the Fair Market Value on the date of grant.  In the case of an
Incentive Stock Option that is granted to a Ten Percent Owner, the option price
of such Incentive Stock Option shall be not less than one hundred ten percent
(110%) of the Fair Market Value on the grant date.

 

(b)           Option Term. The term of each Stock Option shall be fixed by the
Administrator, but no Stock Option shall be exercisable more than ten (10) years
after the date the Stock Option is granted.  In the case of an Incentive Stock
Option that is granted to a Ten Percent Owner, the term of such Stock Option
shall be no more than five (5) years from the date of grant.

 

8

--------------------------------------------------------------------------------


 

(c)           Exercisability; Rights of a Stockholder.  Stock Options shall
become exercisable at such time or times, whether or not in installments, as
shall be determined by the Administrator at or after the grant date. The
Administrator may at any time accelerate the exercisability of all or any
portion of any Stock Option.  An optionee shall have the rights of a stockholder
only as to shares acquired upon the exercise of a Stock Option and not as to
unexercised Stock Options.

 

(d)           Method of Exercise. Stock Options may be exercised in whole or in
part, by giving written or electronic notice of exercise, in accordance with
procedures set forth by the Administrator, to the Company, specifying the number
of shares to be purchased.  Payment of the purchase price may be made by one or
more of the following methods to the extent provided in the Option Award
Certificate:

 

(i)            In cash, by certified or bank check or other instrument
acceptable to the Administrator;

 

(ii)           Through the delivery (or attestation to the ownership) of shares
of Stock that are owned by the optionee and that are not then subject to
restrictions under any Company plan, which surrendered shares shall be valued at
Fair Market Value on the exercise date;

 

(iii)          By the optionee delivering to the Company a properly executed
exercise notice together with irrevocable instructions to a broker to promptly
deliver to the Company cash or a check payable and acceptable to the Company for
the purchase price; provided that in the event the optionee chooses to pay the
purchase price as so provided, the optionee and the broker shall comply with
such procedures and enter into such agreements of indemnity and other agreements
as the Administrator shall prescribe as a condition of such payment procedure;
or

 

(iv)          With respect to Stock Options that are not Incentive Stock
Options, by a “net exercise” arrangement pursuant to which the Company will
reduce the number of shares of Stock issuable upon exercise by the largest whole
number of shares with a Fair Market Value that does not exceed the aggregate
exercise price.

 

Payment instruments will be received subject to collection.  The transfer to the
optionee on the records of the Company or of the transfer agent of the shares of
Stock to be purchased pursuant to the exercise of a Stock Option will be
contingent upon receipt from the optionee (or a purchaser acting in his or her
stead in accordance with the provisions of the Stock Option) by the Company of
the full purchase price for such shares and the fulfillment of any other
requirements contained in the Option Award Certificate or applicable provisions
of laws (including the satisfaction of any withholding taxes that the Company is
obligated to withhold with respect to the optionee).  In the event an optionee
chooses to pay the purchase price by previously-owned shares of Stock through
the attestation method, the number of shares of Stock transferred to the
optionee upon the exercise of the Stock Option shall be net of the number of
attested shares.  In the event that the Company establishes, for itself or using
the services of a third party, an automated system for the exercise of Stock
Options, such as a system using an internet website or interactive voice
response, then the paperless exercise of Stock Options may be permitted through
the use of such an automated system.

 

9

--------------------------------------------------------------------------------


 

Except as may otherwise be provided by the Administrator either in the Award
Certificate or, subject to Section 18 below, in writing after the Award is
issued, a grantee’s rights in any Stock Options that have not vested shall
automatically terminate upon the grantee’s termination of employment (or other
service relationship) with the Company and its Subsidiaries.

 

(e)           Annual Limit on Incentive Stock Options.  To the extent required
for “incentive stock option” treatment under Section 422 of the Code, the
aggregate Fair Market Value (determined as of the time of grant) of the shares
of Stock with respect to which Incentive Stock Options granted under this Plan
and any other plan of the Company or its parent and subsidiary corporations
become exercisable for the first time by an optionee during any calendar year
shall not exceed $100,000.  Each provision of the Plan and each Award
Certificate relating to an Incentive Stock Option shall be construed so that
each Incentive Stock Option shall be an incentive stock option as defined in
Section 422 of the Code, and any provisions of the Award Certificate thereof
that cannot be so construed shall be disregarded.  To the extent that any
Incentive Stock Option fails to qualify as an Incentive Stock Option, it shall
constitute a Non-Qualified Stock Option.

 

SECTION 6.  STOCK APPRECIATION RIGHTS

 

(a)           Exercise Price of Stock Appreciation Rights. The exercise price of
a Stock Appreciation Right shall not be less than one hundred percent (100%) of
the Fair Market Value of the Stock on the date of grant.

 

(b)           Grant and Exercise of Stock Appreciation Rights. Stock
Appreciation Rights may be granted by the Administrator independently of any
Stock Option granted pursuant to Section 5 of the Plan.

 

(c)           Terms and Conditions of Stock Appreciation Rights.  Stock
Appreciation Rights shall be subject to such terms and conditions as shall be
determined from time to time by the Administrator.  The term of a Stock
Appreciation Right may not exceed ten (10) years.  Except as may otherwise be
provided by the Administrator either in the Award Certificate or, subject to
Section 18 below, in writing after the Award is issued, a grantee’s rights in
any Stock Appreciation Rights that have not vested shall automatically terminate
upon the grantee’s termination of employment (or other service relationship)
with the Company and its Subsidiaries.

 

SECTION 7.  RESTRICTED STOCK AWARDS

 

(a)           Nature of Restricted Stock Awards.  The Administrator shall
determine the restrictions and conditions applicable to each Restricted Stock
Award at the time of grant.  Conditions may be based on continuing employment
(or other service relationship) and/or achievement of pre-established
performance goals and objectives.  The terms and conditions of each such Award
Certificate shall be determined by the Administrator, and such terms and
conditions may differ among individual Awards and grantees.

 

(b)           Rights as a Stockholder.  Unless the Administrator shall otherwise
determine, upon the grant of the Restricted Stock Award and payment of any
applicable purchase price, a grantee shall have the rights of a stockholder with
respect to dividends and the voting of the Restricted Stock, subject to such
conditions contained in the Restricted Stock Award Certificate.

 

10

--------------------------------------------------------------------------------


 

Unless the Administrator shall otherwise determine, (i) uncertificated
Restricted Stock shall be accompanied by a notation on the records of the
Company or the transfer agent to the effect that they are subject to forfeiture
until such Restricted Stock are vested as provided in Section 7(d) below, and
(ii) certificated Restricted Stock shall remain in the possession of the Company
until such Restricted Stock is vested as provided in Section 7(d) below, and the
grantee shall be required, as a condition of the grant, to deliver to the
Company such instruments of transfer as the Administrator may prescribe.

 

(c)           Restrictions.  Restricted Stock may not be sold, assigned,
transferred, pledged or otherwise encumbered or disposed of except as
specifically provided herein or in the Restricted Stock Award Certificate. 
Except as may otherwise be provided by the Administrator either in the Award
Certificate or, subject to Section 18 below, in writing after the Award is
issued, if a grantee’s employment (or other service relationship) with the
Company and its Subsidiaries terminates for any reason, any Restricted Stock
that has not vested at the time of termination shall automatically and without
any requirement of notice to such grantee from or other action by or on behalf
of, the Company be deemed to have been reacquired by the Company at its original
purchase price (if any) from such grantee or such grantee’s legal representative
simultaneously with such termination of employment (or other service
relationship), and thereafter shall cease to represent any ownership of the
Company by the grantee or rights of the grantee as a stockholder.  Following
such deemed reacquisition of unvested Restricted Stock that are represented by
physical certificates, a grantee shall surrender such certificates to the
Company upon request without consideration.

 

(d)           Vesting of Restricted Stock.  The Administrator at the time of
grant shall specify the date or dates and/or the attainment of pre-established
performance goals, objectives and other conditions on which the
non-transferability of the Restricted Stock and the Company’s right of
repurchase or forfeiture shall lapse.  Subsequent to such date or dates and/or
the attainment of such pre-established performance goals, objectives and other
conditions, the shares on which all restrictions have lapsed shall no longer be
Restricted Stock and shall be deemed “vested.” Except as may otherwise be
provided by the Administrator either in the Award Certificate or, subject to
Section 18 below, in writing after the Award is issued, a grantee’s rights in
any shares of Restricted Stock that have not vested shall automatically
terminate upon the grantee’s termination of employment (or other service
relationship) with the Company and its Subsidiaries and such shares shall be
subject to the provisions of Section 7(c) above.

 

SECTION 8.  RESTRICTED STOCK UNITS

 

(a)           Nature of Restricted Stock Units.   The Administrator shall
determine the restrictions and conditions applicable to each Restricted Stock
Unit at the time of grant.  Conditions may be based on continuing employment (or
other service relationship) and/or achievement of pre-established performance
goals and objectives.  The terms and conditions of each such Award Certificate
shall be determined by the Administrator, and such terms and conditions may
differ among individual Awards and grantees.  At the end of the deferral period,
the Restricted Stock Units, to the extent vested, shall be settled in the form
of shares of Stock or cash, as determined by the Administrator.  To the extent
that an award of Restricted Stock Units is subject to Section 409A, it may
contain such additional terms and conditions as the

 

11

--------------------------------------------------------------------------------


 

Administrator shall determine in its sole discretion in order for such Award to
comply with the requirements of Section 409A.

 

(b)           Election to Receive Restricted Stock Units in Lieu of
Compensation.  The Administrator may, in its sole discretion, permit a grantee
to elect to receive a portion of future cash compensation otherwise due to such
grantee in the form of an award of Restricted Stock Units.  Any such election
shall be made in writing and shall be delivered to the Company no later than the
date specified by the Administrator and in accordance with Section 409A and such
other rules and procedures established by the Administrator.  Any such future
cash compensation that the grantee elects to defer shall be converted to a fixed
number of Restricted Stock Units based on the Fair Market Value of Stock on the
date the compensation would otherwise have been paid to the grantee if such
payment had not been deferred as provided herein. The Administrator shall have
the sole right to determine whether and under what circumstances to permit such
elections and to impose such limitations and other terms and conditions thereon
as the Administrator deems appropriate.  Any Restricted Stock Units that are
elected to be received in lieu of cash compensation shall be fully vested,
unless otherwise provided in the Award Certificate.

 

(c)           Rights as a Stockholder.  A grantee shall have the rights as a
stockholder only as to shares of Stock acquired by the grantee upon settlement
of Restricted Stock Units; provided, however, that the grantee may be credited
with Dividend Equivalent Rights with respect to the phantom stock units
underlying his or her Restricted Stock Units, subject to such terms and
conditions as the Administrator may determine.

 

(d)           Termination.  Except as may otherwise be provided by the
Administrator either in the Award Certificate or, subject to Section 18 below,
in writing after the Award is issued, a grantee’s right in all Restricted Stock
Units that have not vested shall automatically terminate upon the grantee’s
termination of employment (or cessation of service relationship) with the
Company and its Subsidiaries for any reason.

 

SECTION 9.  UNRESTRICTED STOCK AWARDS

 

Grant or Sale of Unrestricted Stock.  The Administrator may, in its sole
discretion, grant (or sell at par value or such higher purchase price determined
by the Administrator) an Unrestricted Stock Award under the Plan.  Unrestricted
Stock Awards may be granted in respect of past services or other valid
consideration, or in lieu of cash compensation due to such grantee.

 

SECTION 10.  CASH-BASED AWARDS

 

Grant of Cash-Based Awards.  The Administrator may, in its sole discretion,
grant Cash-Based Awards to any grantee in such number or amount and upon such
terms, and subject to such conditions, as the Administrator shall determine at
the time of grant.  The Administrator shall determine the maximum duration of
the Cash-Based Award, the amount of cash to which the Cash-Based Award pertains,
the conditions upon which the Cash-Based Award shall become vested or payable,
and such other provisions as the Administrator shall determine.  Each Cash-Based
Award shall specify a cash-denominated payment amount, formula or payment ranges
as determined by the Administrator. Payment, if any, with respect to a
Cash-Based Award shall be

 

12

--------------------------------------------------------------------------------


 

made in accordance with the terms of the Award and may be made in cash or in
shares of Stock, as the Administrator determines.

 

SECTION 11.  PERFORMANCE SHARE AWARDS

 

(a)           Nature of Performance Share Awards.  The Administrator may, in its
sole discretion, grant Performance Share Awards independent of, or in connection
with, the granting of any other Award under the Plan.  The Administrator shall
determine whether and to whom Performance Share Awards shall be granted, the
Performance Goals, the periods during which performance is to be measured, and
such other limitations and conditions as the Administrator shall determine.

 

(b)           Rights as a Stockholder.  A grantee receiving a Performance Share
Award shall have the rights of a stockholder only as to shares actually received
by the grantee under the Plan and not with respect to shares subject to the
Award but not actually received by the grantee.  A grantee shall be entitled to
receive shares of Stock under a Performance Share Award only upon satisfaction
of all conditions specified in the Performance Share Award Certificate (or in a
performance plan adopted by the Administrator).

 

(c)           Termination.  Except as may otherwise be provided by the
Administrator either in the Award agreement or, subject to Section 18 below, in
writing after the Award is issued, a grantee’s rights in all Performance Share
Awards shall automatically terminate upon the grantee’s termination of
employment (or cessation of service relationship) with the Company and its
Subsidiaries for any reason.

 

SECTION 12.  PERFORMANCE-BASED AWARDS TO COVERED EMPLOYEES

 

(a)           Performance-Based Awards.  Any employee or other key person
providing services to the Company and who is selected by the Administrator may
be granted one or more Performance-Based Awards in the form of a Restricted
Stock Award, Restricted Stock Units, Performance Share Awards or Cash-Based
Award payable upon the attainment of Performance Goals that are established by
the Administrator and relate to one or more of the Performance Criteria, in each
case on a specified date or dates or over any period or periods determined by
the Administrator.  The Administrator shall define in an objective fashion the
manner of calculating the Performance Criteria it selects to use for any
Performance Cycle.  Depending on the Performance Criteria used to establish such
Performance Goals, the Performance Goals may be expressed in terms of overall
Company performance or the performance of a division, business unit, or an
individual.  The Administrator, in its discretion, may adjust or modify the
calculation of Performance Goals for such Performance Cycle in order to prevent
the dilution or enlargement of the rights of an individual (i) in the event of,
or in anticipation of, any unusual or extraordinary corporate item, transaction,
event or development, (ii) in recognition of, or in anticipation of, any other
unusual or nonrecurring events affecting the Company, or the financial
statements of the Company, or (iii) in response to, or in anticipation of,
changes in applicable laws, regulations, accounting principles, or business
conditions provided however, that the Administrator may not exercise such
discretion in a manner that would increase the Performance-Based Award granted
to a Covered Employee.  Each Performance-Based Award shall comply with the
provisions set forth below.  Each provision of the Plan and each Award

 

13

--------------------------------------------------------------------------------


 

Certificate relating to Performance-Based Awards shall be construed so that each
such Award shall be “qualified performance-based compensation” within the
meaning of Section 162(m) of the Code and related regulations, and any
provisions that cannot be so construed shall be disregarded.

 

(b)           Grant of Performance-Based Awards.  With respect to each
Performance-Based Award granted to a Covered Employee, the Administrator shall
select, within the first ninety (90) days of a Performance Cycle (or, if
shorter, within the maximum period allowed under Section 162(m) of the Code) the
Performance Criteria for such grant, and the Performance Goals with respect to
each Performance Criterion (including a threshold level of performance below
which no amount will become payable with respect to such Award).  Each
Performance-Based Award will specify the amount payable, or the formula for
determining the amount payable, upon achievement of the various applicable
performance targets.  The Performance Criteria established by the Administrator
may be (but need not be) different for each Performance Cycle and different
Performance Goals may be applicable to Performance-Based Awards to different
Covered Employees.

 

(c)           Payment of Performance-Based Awards. Following the completion of a
Performance Cycle, the Administrator shall meet to review and certify in writing
whether, and to what extent, the Performance Goals for the Performance Cycle
have been achieved and, if so, to also calculate and certify in writing the
amount of the Performance-Based Awards earned for the Performance Cycle. The
Administrator shall then determine the actual size of each Covered Employee’s
Performance-Based Award, and, in doing so, may reduce or eliminate the amount of
the Performance-Based Award for a Covered Employee if, in its sole judgment,
such reduction or elimination is appropriate.

 

(d)           Maximum Award Payable.  The maximum Performance-Based Award
payable to any one Covered Employee under the Plan for a Performance Cycle is
[      ](4) shares of Stock (subject to adjustment as provided in
Section 3(b) hereof) or $[      ] in the case of a Performance-Based Award that
is a Cash-Based Award.

 

(e)           Termination.  Except as may otherwise be provided by the
Administrator either in the Award agreement or, subject to Section 18 below, in
writing after the Award is issued, a grantee’s rights in all Performance-Based
Awards shall automatically terminate upon the grantee’s termination of
employment (or cessation of service relationship) with the Company and its
Subsidiaries for any reason..

 

SECTION 13.  DIVIDEND EQUIVALENT RIGHTS

 

(a)           Dividend Equivalent Rights.  A Dividend Equivalent Right may be
granted hereunder to any grantee as a component of an award of Restricted Stock
Units, Restricted Stock Award or Performance Share Award or as a freestanding
award.  The terms and conditions of Dividend Equivalent Rights shall be
specified in the Award Certificate.  Dividend equivalents credited to the holder
of a Dividend Equivalent Right may be paid currently or on a deferred basis. 
Any such reinvestment shall be at Fair Market Value on the date of reinvestment
or such

 

--------------------------------------------------------------------------------

(4)  NTD: To equal 1/3 of total pool.

 

14

--------------------------------------------------------------------------------


 

other price as may then apply under a dividend reinvestment plan sponsored by
the Company, if any.  Dividend Equivalent Rights may be settled in cash or
shares of Stock or a combination thereof, in a single installment or
installments.  A Dividend Equivalent Right granted as a component of an award of
Restricted Stock Units, Restricted Stock Award or Performance Share Award may
provide that such Dividend Equivalent Right shall be settled upon settlement or
payment of, or lapse of restrictions on, such other Award, and that such
Dividend Equivalent Right shall expire or be forfeited or annulled under the
same conditions as such other Award.  A Dividend Equivalent Right granted as a
component of a Restricted Stock Units, Restricted Stock Award or Performance
Share Award may also contain terms and conditions different from such other
Award.

 

(b)           Termination.  Except as may otherwise be provided by the
Administrator either in the Award Certificate or, subject to Section 18 below,
in writing after the Award is issued, a grantee’s rights in all Dividend
Equivalent Rights or interest equivalents granted as a component of an award of
Restricted Stock Units, Restricted Stock Award or Performance Share Award that
has not vested shall automatically terminate upon the grantee’s termination of
employment (or cessation of service relationship) with the Company and its
Subsidiaries for any reason.

 

SECTION 14.  TRANSFERABILITY OF AWARDS

 

(a)           Transferability. Except as provided in Section 14(b) below, during
a grantee’s lifetime, his or her Awards shall be exercisable only by the
grantee, or by the grantee’s legal representative or guardian in the event of
the grantee’s incapacity.  No Awards shall be sold, assigned, transferred or
otherwise encumbered or disposed of by a grantee other than by will or by the
laws of descent and distribution or pursuant to a domestic relations order.  No
Awards shall be subject, in whole or in part, to attachment, execution, or levy
of any kind, and any purported transfer in violation hereof shall be null and
void.

 

(b)           Administrator Action.  Notwithstanding Section 14(a), the
Administrator, in its discretion, may provide either in the Award Certificate
regarding a given Award or by subsequent written approval that the grantee (who
is an employee or Director) may transfer his or her Awards (other than any
Incentive Stock Options or Restricted Stock Units) to his or her immediate
family members, to trusts for the benefit of such family members, or to
partnerships in which such family members are the only partners, provided that
the transferee agrees in writing with the Company to be bound by all of the
terms and conditions of this Plan and the applicable Award.  In no event may an
Award be transferred by a grantee for value.

 

(c)           Family Member. For purposes of Section 14(b), “family member”
shall mean a grantee’s child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, former spouse, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law,
including adoptive relationships, any person sharing the grantee’s household
(other than a tenant of the grantee), a trust in which these persons (or the
grantee) have more than fifty percent (50%) of the beneficial interest, a
foundation in which these persons (or the grantee) control the management of
assets, and any other entity in which these persons (or the grantee) own more
than fifty percent (50%) of the voting interests.

 

15

--------------------------------------------------------------------------------


 

(d)           Designation of Beneficiary.  Each grantee to whom an Award has
been made under the Plan may designate a beneficiary or beneficiaries to
exercise any Award or receive any payment under any Award payable on or after
the grantee’s death.  Any such designation shall be on a form provided for that
purpose by the Administrator and shall not be effective until received by the
Administrator. If no beneficiary has been designated by a deceased grantee, or
if the designated beneficiaries have predeceased the grantee, the beneficiary
shall be the grantee’s estate.

 

SECTION 15.  TAX WITHHOLDING

 

(a)           Payment by Grantee.  Each grantee shall, no later than the date as
of which the value of an Award or of any Stock or other amounts received
thereunder first becomes includable in the gross income of the grantee for
Federal income tax purposes, pay to the Company, or make arrangements
satisfactory to the Administrator regarding payment of, any Federal, state, or
local taxes of any kind required by law to be withheld by the Company with
respect to such income. The Company and its Subsidiaries shall, to the extent
permitted by law, have the right to deduct any such taxes from any payment of
any kind otherwise due to the grantee.  The Company’s obligation to deliver
evidence of book entry (or stock certificates) to any grantee is subject to and
conditioned on tax withholding obligations being satisfied by the grantee.

 

(b)           Payment in Stock.  Subject to approval by the Administrator, a
grantee may elect to have the Company’s minimum required tax withholding
obligation satisfied, in whole or in part, by authorizing the Company to
withhold from shares of Stock to be issued pursuant to any Award a number of
shares with an aggregate Fair Market Value (as of the date the withholding is
effected) that would satisfy the withholding amount due.

 

SECTION 16.  SECTION 409A AWARDS

 

(a)           General.  The Company intends that the Plan and all Awards be
construed to avoid the imposition of additional taxes, interest, and penalties
pursuant to Section 409A. Notwithstanding the Company’s intention, in the event
any Award is subject to such additional taxes, interest or penalties pursuant to
Section 409A, the Administrator may, in its sole discretion and without a
grantee’s prior consent, amend the Plan and/or Awards, adopt policies and
procedures, or take any other actions (including amendments, policies,
procedures and actions with retroactive effect) as are necessary or appropriate
to (a) exempt the Plan and/or any Award from the application of Section 409A,
(b) preserve the intended tax treatment of any such Award, or (c) comply with
the requirements of Section 409A, including without limitation any such
regulations, guidance, compliance programs, and other interpretative authority
that may be issued after the date of the grant.

 

(b)           Specified Employees.  To the extent that any Award is determined
to constitute “nonqualified deferred compensation” within the meaning of
Section 409A (a “409A Award”), the Award shall be subject to such additional
rules and requirements as specified by the Administrator from time to time in
order to comply with Section 409A.  In this regard, if any amount under a 409A
Award is payable upon a “separation from service” (within the meaning of
Section 409A) to a grantee who is then considered a “specified employee” (within
the meaning

 

16

--------------------------------------------------------------------------------


 

of Section 409A), then no such payment shall be made prior to the date that is
the earlier of (i) six (6) months and one (1) day after the grantee’s separation
from service, or (ii) the grantee’s death, but only to the extent such delay is
necessary to prevent such payment from being subject to interest, penalties
and/or additional tax imposed pursuant to Section 409A.  Further, the settlement
of any such Award may not be accelerated except to the extent permitted by
Section 409A.

 

(c)           Separation from Service.  A termination of service shall not be
deemed to have occurred for purposes of any provision of the Plan or any Award
Certificate providing for the payment of any amounts or benefits that are
considered nonqualified deferred compensation under Section 409A upon or
following a termination of service, unless such termination is also a
“separation from service” within the meaning of Section 409A and the payment
thereof prior to a “separation from service” would violate Section 409A.  For
purposes of any such provision of the Plan or any Award Certificate relating to
any such payments or benefits, references to a “termination,” “termination of
employment,” “termination of service,” or like terms shall mean “separation from
service.”

 

SECTION 17.  TRANSFER, LEAVE OF ABSENCE, ETC.

 

For purposes of the Plan, the following events shall not be deemed a termination
of employment:

 

(a)           a transfer to the employment of the Company from a Subsidiary or
from the Company to a Subsidiary, or from one Subsidiary to another; or

 

(b)           an approved leave of absence for military service or sickness, or
for any other purpose approved by the Company, if the employee’s right to
re-employment is guaranteed either by a statute or by contract or under the
policy pursuant to which the leave of absence was granted or if the
Administrator otherwise so provides in writing.

 

SECTION 18.  AMENDMENTS AND TERMINATION

 

The Board may, at any time, amend or discontinue the Plan and the Administrator
may, at any time, amend or cancel any outstanding Award for the purpose of
satisfying changes in law or for any other lawful purpose, but no such action
shall adversely affect rights under any outstanding Award without the holder’s
consent.  Except as provided in Section 3(b), 3(c) or 16, without prior
stockholder approval, in no event may the Administrator exercise its discretion
to reduce the exercise price of outstanding Stock Options or Stock Appreciation
Rights or effect repricing through cancellation and re-grants or cancellation of
Stock Options or Stock Appreciation Rights in exchange for cash. To the extent
required under the rules of any securities exchange or market system on which
the Stock is listed, to the extent determined by the Administrator to be
required by the Code to ensure that Incentive Stock Options granted under the
Plan are qualified under Section 422 of the Code, or to ensure that compensation
earned under Awards qualifies as performance-based compensation under
Section 162(m) of the Code, Plan amendments shall be subject to approval by the
Company stockholders entitled to vote at a meeting of stockholders.  Nothing in
this Section 18 shall limit the Administrator’s authority to take any action
permitted pursuant to Section 3(b), 3(c) or 16.

 

17

--------------------------------------------------------------------------------


 

SECTION 19.  STATUS OF PLAN

 

With respect to the portion of any Award that has not been exercised and any
payments in cash, Stock or other consideration not received by a grantee, a
grantee shall have no rights greater than those of a general creditor of the
Company unless the Administrator shall otherwise expressly determine in
connection with any Award or Awards.  In its sole discretion, the Administrator
may authorize the creation of trusts or other arrangements to meet the Company’s
obligations to deliver Stock or make payments with respect to Awards hereunder,
provided that the existence of such trusts or other arrangements is consistent
with the foregoing sentence.

 

SECTION 20.  GENERAL PROVISIONS

 

(a)           No Distribution.  The Administrator may require each person
acquiring Stock pursuant to an Award to represent to and agree with the Company
in writing that such person is acquiring the shares without a view to
distribution thereof.

 

(b)           Delivery of Stock Certificates.  Stock certificates to grantees
under this Plan shall be deemed delivered for all purposes when the Company or a
stock transfer agent of the Company shall have mailed such certificates in the
United States mail, addressed to the grantee, at the grantee’s last known
address on file with the Company.  Uncertificated Stock shall be deemed
delivered for all purposes when the Company or a Stock transfer agent of the
Company shall have given to the grantee by electronic mail (with proof of
receipt) or by United States mail, addressed to the grantee, at the grantee’s
last known address on file with the Company, notice of issuance and recorded the
issuance in its records (which may include electronic “book entry” records). 
Notwithstanding anything herein to the contrary, the Company shall not be
required to issue or deliver any certificates evidencing shares of Stock
pursuant to the exercise of any Award, unless and until the Administrator has
determined, with advice of counsel (to the extent the Administrator deems such
advice necessary or advisable), that the issuance and delivery of such
certificates is in compliance with all applicable laws, regulations of
governmental authorities and, if applicable, the requirements of any exchange on
which the shares of Stock are listed, quoted or traded.  All Stock certificates
delivered pursuant to the Plan shall be subject to any stop-transfer orders and
other restrictions as the Administrator deems necessary or advisable to comply
with federal, state or foreign jurisdiction, securities or other laws, rules and
quotation system on which the Stock is listed, quoted or traded.  The
Administrator may place legends on any Stock certificate to reference
restrictions applicable to the Stock.  In addition to the terms and conditions
provided herein, the Administrator may require that an individual make such
reasonable covenants, agreements, and representations as the Administrator, in
its discretion, deems necessary or advisable in order to comply with any such
laws, regulations, or requirements.  The Administrator shall have the right to
require any individual to comply with any timing or other restrictions with
respect to the settlement or exercise of any Award, including a window-period
limitation, as may be imposed in the discretion of the Administrator.

 

(c)           Stockholder Rights. Until Stock is deemed delivered in accordance
with Section 20(b), no right to vote or receive dividends or any other rights of
a stockholder will exist with respect to shares of Stock to be issued in
connection with an Award, notwithstanding the exercise of a Stock Option or any
other action by the grantee with respect to an Award.

 

18

--------------------------------------------------------------------------------


 

(d)           Other Compensation Arrangements; No Employment Rights.  Nothing
contained in this Plan shall prevent the Board from adopting other or additional
compensation arrangements, including trusts, and such arrangements may be either
generally applicable or applicable only in specific cases.  The adoption of this
Plan and the grant of Awards do not confer upon any employee any right to
continued employment with the Company or any Subsidiary.

 

(e)           Trading Policy Restrictions.  Option exercises and other Awards
under the Plan shall be subject to the Company’s insider trading policies and
procedures, as in effect from time to time.

 

(f)            Forfeiture of Awards under Sarbanes-Oxley Act. If the Company is
required to prepare an accounting restatement due to the material noncompliance
of the Company, as a result of misconduct, with any financial reporting
requirement under the securities laws, then any grantee who is one of the
individuals subject to automatic forfeiture under Section 304 of the
Sarbanes-Oxley Act of 2002 shall reimburse the Company for the amount of any
Award received by such individual under the Plan during the twelve (12)-month
period following the first public issuance or filing with the United States
Securities and Exchange Commission, as the case may be, of the financial
document embodying such financial reporting requirement.

 

(g)           Erroneously Awarded Compensation.  All Awards, if and to the
extent subject to the Dodd-Frank Wall Street Reform and Consumer Protection Act,
shall be subject to any incentive compensation policy established from time to
time by the Company to comply with such Act

 

(h)           Unfunded Plan.  Grantees shall have no right, title, or interest
whatsoever in or to any investments that the Company or any of its Subsidiaries
may make to aid it in meeting its obligations under the Plan.  Nothing contained
in the Plan, and no action taken pursuant to its provisions, shall create or be
construed to create a trust of any kind, or a fiduciary relationship between the
Company and any grantee, beneficiary, legal representative, or any other
person.  To the extent that any person acquires a right to receive payments from
the Company under the Plan, such right shall be no greater than the right of an
unsecured general creditor of the Company.  All payments to be made hereunder
shall be paid from the general funds of the Company and no special or separate
fund shall be established and no segregation of assets shall be made to assure
payment of such amounts.  The Plan is not subject to the U.S. Employee
Retirement Income Security Act of 1974, as amended from time to time.

 

(i)            No Guarantees Regarding Tax Treatment. Grantees (or their
beneficiaries) shall be responsible for all taxes with respect to any Awards
under the Plan. The Administrator and the Company make no guarantees to any
person regarding the tax treatment of Awards or payments made under the Plan. 
Neither the Administrator nor the Company has any obligation to take any action
to prevent the assessment of any tax on any person with respect to any Award
under Section 409A or Section 457A of the Code or otherwise and none of the
Company, any of its Subsidiaries, or any of their employees or representatives
shall have any liability with respect thereto.

 

19

--------------------------------------------------------------------------------


 

SECTION 21.  LIMITATION ON BENEFITS

 

The benefits that a participant may be entitled to receive under this Plan and
other benefits that a participant is entitled to receive under other plans,
agreements and arrangements (which, together with the benefits provided under
this Plan, are referred to as “Payments”), may constitute Parachute Payments
that are subject to Code Sections 280G and 4999.  As provided in this
Section 21, the Parachute Payments will be reduced if, and only to the extent
that, a reduction will allow a participant to receive a greater Net After Tax
Amount than a participant would receive absent a reduction.

 

The Accounting Firm will first determine the amount of any Parachute Payments
that are payable to a participant.  The Accounting Firm also will determine the
Net After Tax Amount attributable to the participant’s total Parachute Payments.

 

The Accounting Firm will next determine the largest amount of Payments that may
be made to the participant without subjecting the participant to tax under Code
Section 4999 (the “Capped Payments”).  Thereafter, the Accounting Firm will
determine the Net After Tax Amount attributable to the Capped Payments.

 

The participant will receive the total Parachute Payments or the Capped
Payments, whichever provides the participant with the higher Net After Tax
Amount.  If the participant will receive the Capped Payments, the total
Parachute Payments will be adjusted in the following order:

 

·                  first, if the Parachute Payments include the value of
acceleration in the time at which any Payment, not subject to Section 409A, is
paid, a delay in the time of payment (but not a delay of vesting) of such
Payment, provided that such delay shall apply to the aggregate amount of such
Payments (and not on a Payment-by-Payment basis) and such aggregate amount shall
be delayed only to the extent necessary to satisfy Section 21 hereof;

 

·                  second, to the extent further reduction is required by
Section 21 hereof, a reduction in the amount of Payments not subject to
Section 409A required to be paid or delivered, provided that the applicable
Participant shall be entitled to select among the forms of Payment (not subject
to Section 409A) that shall be reduced; and

 

·                  third, to the extent further reduction is required by
Section 21 hereof, if the Parachute Payments include the value of acceleration
in the time at which any Payment vests, a cutback in the extent of such
accelerated vesting; provided however that such cutback does not result in a
violation of Section 409A or make the Payment subject to Section 409A, in which
case the Payment shall be forfeited or another Payment must be reduced. The
cutback shall apply to the aggregate amount of such Payments (and not on a
Payment-by-Payment basis) and accelerated vesting of such aggregate amount shall
be cut back only to the extent necessary to satisfy Section 21 hereof.

 

The Accounting Firm will notify the participant and the Company if it determines
that the Parachute Payments must be reduced to the Capped Payments and will send
the participant and the Company a copy of its detailed calculations supporting
that determination.

 

20

--------------------------------------------------------------------------------


 

As a result of the uncertainty in the application of Code Sections 280G and 4999
at the time that the Accounting Firm makes its determinations under this
Article 21, it is possible that amounts will have been paid or distributed to
the participant that should not have been paid or distributed under this
Article 21 (“Overpayments”), or that additional amounts should be paid or
distributed to the participant under this Article 21 (“Underpayments”). If the
Accounting Firm determines, based on either the assertion of a deficiency by the
Internal Revenue Service against the Company or the participant, which assertion
the Accounting Firm believes has a high probability of success or controlling
precedent or substantial authority, that an Overpayment has been made, the
participant must repay to the Company, without interest; provided, however, that
no loan will be deemed to have been made and no amount will be payable by the
participant to the Company unless, and then only to the extent that, the deemed
loan and payment would either reduce the amount on which the participant is
subject to tax under Code Section 4999 or generate a refund of tax imposed under
Code Section 4999.  If the Accounting Firm determines, based upon controlling
precedent or substantial authority, that an Underpayment has occurred, the
Accounting Firm will notify the participant and the Company of that
determination and the amount of that Underpayment will be paid to the
participant promptly by the Company.

 

For purposes of this Article 21, the term “Accounting Firm” means the
independent accounting firm engaged by the Company immediately before the date
of the Sale Event.  For purposes of this Article 21, the term “Net After Tax
Amount” means the amount of any Parachute Payments or Capped Payments, as
applicable, net of taxes imposed under Code Sections 1, 3101(b) and 4999 and any
State or local income taxes applicable to the participant on the date of
payment.  The determination of the Net After Tax Amount shall be made using the
highest combined effective rate imposed by the foregoing taxes on income of the
same character as the Parachute Payments or Capped Payments, as applicable, in
effect on the date of payment.  For purposes of this Article 21, the term
“Parachute Payment” means a payment that is described in Code
Section 280G(b)(2), determined in accordance with Code Section 280G and the
regulations promulgated or proposed thereunder.

 

Notwithstanding any other provision of this Article 21, the limitations and
provisions of this Article 21 shall not apply to any participant who, pursuant
to an agreement with the Company or the terms of another plan maintained by the
Company, is entitled to indemnification for any liability that the participant
may incur under Code Section 4999.

 

SECTION 22.  EFFECTIVE DATE OF PLAN

 

This Plan shall become effective upon stockholder approval in accordance with
applicable state law, the Company’s bylaws and articles of incorporation, and
applicable stock exchange rules.  No grants of Stock Options and other Awards
may be made hereunder after the tenth anniversary of the Effective Date and no
grants of Incentive Stock Options may be made hereunder after the tenth (10th)
anniversary of the date the Plan is approved by the Board.

 

21

--------------------------------------------------------------------------------


 

SECTION 23.  GOVERNING LAW

 

This Plan and all Awards and actions taken thereunder shall be governed by, and
construed in accordance with, the laws of the State of New York, applied without
regard to conflict of law principles.

 

 

DATE APPROVED BY BOARD OF DIRECTORS:

 

DATE APPROVED BY STOCKHOLDERS:

 

22

--------------------------------------------------------------------------------